Citation Nr: 0803380	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-28 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Permanent incapacity for self-support.
.

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from March 
1946 to March 1949.  He died in November.  The appellant is 
his son.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
In December 2007, the appellant testified at a hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA provides 
certain benefits for a child of a veteran, who is defined in 
part, as a child who is permanently incapable of self-support 
by reason of mental or physical defect by or before his or 
her 18th birthday.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 
3.57(a)(1)(ii), 3.356.  An adjudicatory body's focus of 
analysis in such cases must be on the claimant's condition at 
the time of his or her 18th birthday.  Dobson v. Brown, 4 
Vet. App. 443, 445 (1993).  Initially, VA must determine 
whether the evidence shows the child to have been incapable 
of self-support as of his or her 18th birthday.  Id.  If so, 
the second part of the two-part test requires consideration 
of evidence as to the current condition of the child.  Id.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The VCAA criteria do not correspond with the requirements for 
recognition as a "helpless child" under 38 C.F.R. 
§ 3.57(a), but do make clear that VA is required to provide 
an examination when the evidence is insufficient to make a 
decision on the claim.

The current record shows that the appellant was awarded 
Supplemental Security Income by the Social Security 
Administration in 1974, and that he applied for those 
benefits in December 1973, approximately 7 months after 
reaching the age of 20.  He testified however, that he had 
never been able to earn sufficient income to become 
independent of his parents, and that he was fired from all 
jobs shortly after beginning them.  He reported that he was 
unable to keep up with the demands of employment due to a 
congenital deformity of the hand, and depression.  His 
testimony provides competent evidence that he may have been 
incapable of self support prior to reaching the age of 18.  
There is no medical opinion on this question.   Hence an 
examination is necessary.

This case is remanded for the following:

1.  Afford the appellant general medical 
and psychiatric examinations to obtain an 
opinion as to whether he became incapable 
of self support prior to reaching the age 
of 18.  The examiner(s) should review the 
claim folder, and render an opinion as to 
whether the appellant's disabilities as 
likely as not (50 percent probability or 
more) caused him to be permanently 
incapable of self support prior to 
reaching the age of 18 in May 1973.  The 
examiner(s) should provide rationales for 
all opinions.

2.  If the benefit sought remains denied, 
the agency of original jurisdiction 
should issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




